internal_revenue_service number info release date conex date uil the honorable arlen specter united_states senator regional enterprise tower 6th avenue suite pittsburgh pa attention adam pope dear senator specter this letter responds to your inquiry dated date on behalf of your constituent ---------------------------- he asked for the name of a bill that he says taxes up to eighty percent of a social_security recipient’s annuity based on the income of both spouses and the year the bill passed he says this law puts an unjust marriage_penalty tax on married senior citizens and wants to bring it to the attention of legislators -----------------may be referring to sec_86 of the internal_revenue_code the congress enacted this provision in as part of the social_security amendments of publaw_98_21 subject_to certain limitations this provision taxed social_security_benefits above a certain base_amount up to a maximum of one-half of the taxpayer’s total social_security_benefit in some cases the income of the other spouse can affect the taxation of the recipient spouse’s social_security_benefits this section reversed a longstanding practice of excluding social_security_benefits from income in committee reports the congress concluded that social_security_benefits are like the benefits received under other retirement systems and should be taxed it also concluded that taxing social_security_benefits can help strengthen the social_security system financially the omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 amended sec_86 for and later years by taxing up to percent of the taxpayer’s social_security_benefit after applying certain limitation amounts while -----------------is correct that in some cases a recipient of social_security_benefits may have to pay more tax because of his or her spouse’s income a married taxpayer does have a higher base limitation amount not subject_to tax than a single_person i hope this information is helpful as you requested i have enclosed a copy of --- -------------------letter to you if you have additional questions please call me at --------------------------------------------------------------------------------- nancy j marks division counsel associate chief_counsel tax exempt and governmental entities enclosure sincerely
